Title: To James Madison from Daniel D. Tompkins, 8 October 1814
From: Tompkins, Daniel D.
To: Madison, James


        
          Private
          Sir,
          Albany October 8. 1814
        
        I beg leave to detail more fully than in my letter of friday the reasons which prevented my acceptance of the honor of being named to the senate for secretary of state.
        The private reasons are numerous. The number and state of health of my family render it improper for me to be absent from them any length of time; and my circumstances would not justify me to move them to Newyork or Washington. I have within the last eighteen months changed my residence and fitted up and furnished the house I now occupy at very considerable expence. The breaking up of that establishment at present would inevitably subject me to a pecuniary sacrifice which I can by no means afford. I have also lately involved myself in the purchase of a farm to which it is my intention to retire at the expiration of the present term of my office. The farm cannot now be disposed of without great loss and without postponing, if not entirely defeating the plan of retirement & peace which I have for some time promised myself. But a still more important

consideration forbids my immediate withdrawal from the State. It is probably recollected by you that for two years past a majority of one branch of the State Legislature has been composed of politicians opposed to the national administration and the war, and that they have witheld every supply and appropriation necessary for the defence of the state even. Nevertheless, I hoped for better times, &, in expectation of them, have exercised authority & made loans and expenditures of upwards of one hundred thousand dollars, for the payment of which there was no legislative provision or appropriation. The bodies now in session highly approve my proceedings and are perfectly willing to confirm them. My presence, to give explanation of documents &c is indispensible to procure the appropriations needed; and without legislative sanction of my unauthorised loans and expenditures my ruin would be inevitable. I could not rely upon any public officer or department to manage this business in my absence; for the council of appointment having been opposed to me for the last two years, I am surrounded by officers most of whom are my political if not my personal foes.
        Several public & local considerations also weighed with me. The following are the prominent ones. When I was last nominated, it was anticipated that I should probably administer the government throughout the term; and that on account of the interesting state of our national affairs it was expected that the influence & resources of this state so far as they were controuled by the chief magistrate would be exerted in opposition to the ambitious and traitorous projects of some eastern politicians, and in support of the national administration & the war. A very venerable, intelligent & patriotic gentleman was selected as Lieutenant Governor, notwithstanding his age, which is between 70 and 80 years. I am very apprehensive that with all his talents & worth, which are truly great, his advanced age would deprive him of the ability to exert that industry & constant fatigue & to undergo those vexations & embarrassments incident to the chief magistracy of this state whilst the enemy’s whole land forces are on one of its frontiers & his maritime force constantly menacing another. Besides, the militia like other folks, have less confidence in and respect for superannuated commanders than they formerly had; for which reason I am apprehensive he would not possess that influence & controul over them, as commander in chief, which the times demand. My sudden abandonment of the office at this moment would throw the apple of discord among the aspiring men of the State prematurely and to its injury; and indeed, might introduce collisions & discord which would, in all probability, at no distant day put the influence & resources of this state into the hands of the Admirers of Britain & the abettors of a division of the Union. I know from what recently transpired when my name was mentioned amongst them for the war department that the members of our Legislature had fearful apprehensions of the confusion and jeopardy into which the republican

party in this state would be thrown by my sudden withdrawal from my present station.
        Upon a view of the whole ground I was convinced that I should act more consistently with my own & the happiness of my family—that I could give more important & efficient aid to your administration & render more essential services to my country by remaining in my present station than by accepting the department of state. With the duties of the former I was familiar, to those of the latter I was an entire stranger. In the one I feel confident of being somewhat useful, in the other I could not promise so much. In fact candour obliges me to acknowledge that if other considerations had not prevented a diffidence of my qualifications for the department would probably have detered me from venturing upon it.
        Whatever of vanity there may appear in the aforegoing statement I beg you to pardon; & assure you that it is made with sincerity & in a solemn belief of its entire truth. I should never have permitted myself to have made a part of the preceeding disclosure had I not felt constrained so to do to prevent misapprehension of my real motives & reasons for preferring to remain in my present station. With sentiments of great respect and esteem I have the honor to be, Sir, Your Ob St
        
          Daniel D. Tompkins
        
      